DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated October 4, 2022. However, new rejections may have been made using the same prior art if still applicable to the newly presented amendments and/or arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein an initial water contact angle of the easy-to-clean layer is less than or equal to 39 degrees” in claim 1 is not supported by the originally filed specification. Table 4 states an initial contact angle but is silent with regard to the presence of water.  Also, the limitation states that the contact angle may be zero, which is also not supported.

Claims 2 – 12 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on the above rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “wherein an initial water contact angle of the easy-to-clean layer is less than or equal to 39 degrees” in claim 1 is unclear, which renders the claim vague and indefinite.  It is unclear from the claim language and the specification what the water contact angle has to do with the protective film. Does it have to do with the clean layer or silicon dioxide particles? What is the benefit of the layer meeting that measurement?

Claims 2 – 12 are also rejected under 5 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (USPGPub 2013/0059120 A1) in view of Kobayashi et al. (USPGPub 2004/0265602 A1).

Shi et al. disclose an easy-to-clean protective film, wherein the easy-to-clean protective film comprises a polyvinyl chloride bottom film and an easy-to-clean layer consisting of silicon dioxide particles on a side of the polyvinyl chloride bottom film (Claims 1 and 2) as in claim 1.  With respect to claim 3, the easy-to-clean layer has a thickness of from 150 nm to 1 µm (Paragraph 0098).  Regarding claims 4 and 5, the silicon dioxide particle has a particle size of from 2 nm to 100 nm or from 2 nm to 10 nm (Paragraph 0051).  For claim 6, a bonding layer is further arranged between the polyvinyl chloride bottom film and the easy-to-clean layer, and the polyvinyl chloride bottom film and the easy-to-clean layer are bonded together through the bonding layer (Paragraph 0114).  In claim 9, a pressure-sensitive adhesive layer is arranged on a side, far away from the easy-to-clean layer, of the polyvinyl chloride bottom film (Paragraph 0115; Figure 1, #14).  With regard to claim 10, a release layer is further arranged on a side, far away from the polyvinyl chlorine bottom film, of the pressure-sensitive adhesive layer (Paragraph 0115; Figure 1, #12).  Shi et al. also disclose substrate assembly, comprising a substrate having arranged thereon a coating layer formed through coating, wherein the easy-to-clean protective film according to claim 1 is attached to the coating layer (Claims 40 – 46, wherein the assembly is being attached to article) as in claim 11.  Shi et al. further disclose a substrate assembly, comprising a substrate having the easy-to-clean protective film according to claim 1 attached thereon (Claims 40 – 46, wherein the assembly is being attached to article) as in claim 12. However, Shi et al. fail to disclose an initial water contact angle of the easy-to-clean layer is less than or equal to 39 degrees, the polyvinyl chloride bottom film has a thickness of from 50µm to 100 µm, the bonding layer consists of polyurethane, and the bonding layer has a thickness of from 5 µm to 75 µm.  

	Kobayashi et al. teach a film (Figures; Abstract) having the polyvinyl chloride bottom film has a thickness of from 50µm to 100 µm (Paragraphs 0103 and 0104), a bonding layer consists of polyurethane (Paragraphs 0110 – 0121), and the bonding layer has a thickness of from 5 µm to 75 µm (Paragraph 0122) for the purpose of having a transparent film with improved durability (Paragraph 0002).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a polyvinyl chloride film and a polyurethane bonding layer, both with specific thickness, in Shi et al. in order to have a transparent film with improved durability as taught by Kobayashi et al.

With regard to the limitation of “an initial water contact angle of the easy-to-clean layer is less than or equal to 39 degrees”, Shi et al. clearly disclose an easy-to-clean protective film, wherein the easy-to-clean protective film comprises a polyvinyl chloride bottom film and an easy-to-clean layer consisting of silicon dioxide particles on a side of the polyvinyl chloride bottom film (Claims 1 and 2), wherein the silicon dioxide particle has a particle size of from 2 nm to 100 nm or from 2 nm to 10 nm (Paragraph 0051).  Since Shi et al. disclose the claimed parameters for the easy-to-clean layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the water contact angle would be equal to less than 39 degrees.

Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that Shi et al. fail to disclose n initial water contact angle of the easy-to-clean layer is less than or equal to 39 degrees, please see the rejections above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 14, 2022